Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-21 are rejected under 35 U.S.C. 101 because the broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01 When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-56 (Fed Cir. 2007)(transitory embodiments are not directed to statutory subject matter)

The USPTO suggests the following approach to overcome this 101 rejection. A claim drawn to such a computer readable medium that covers both transitory and non-transitory may be amended to marrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation "non-transitory" to the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lear (US 2018/0115611) in view of Thaler (US 2018/0103039)


Regarding Claim 1,

Lear (US 2018/0115611) teaches a computer-implemented method for providing secure access to one or more devices enabled for connectivity using access control, the method comprising: 
assigning an IP address to each of the one or more devices enabled for connectivity (Paragraph [0027-0028, 0030] teaches assigning IP addresses to IoT devices); dynamically generating at least one access-control list (ACL) for each of the one or more devices associated with the at least one user account (Paragraph [0030] teaches the home gateway creates ACL); 
and restricting access only to the at least one user account via ACL generated for the one or more devices (Paragraph [0043] teaches the ACL grants access to the IoT device) (Paragraph [0056] teaches an end user with a user account that accesses on or more IoT devices).
Lear does not explicitly teach dynamically associating each of the one or more devices to at least one user account 
Thaler (US 2018/0103039) teaches dynamically associating each of the one or more devices to at least one user account (Paragraph [0058] teaches associating an IoT device with at least one user account)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lear with the associating the one or more devices to at least one user account
The motivation is to help provision an IoT device (Paragraph [0017])


Regarding Claim 2,

Lear and Thaler teaches the computer-implemented method of claim 1. Lear teaches further comprising: generating virtual private network (VPN) credentials for accessing the one or more devices over the VPN, wherein generating VPN credentials includes dynamically assigning an IP address to the at least one user account (Paragraph [0039] teaches authentication parameters to establish a VPN, and determining appropriate IP addresses used for managing the IoT device); and enabling access to the one or more devices enabled for connectivity assigned to the at least one user account using the (Paragraph [0039] teaches establishing the VPN and registering the IoT device with the security controller).

Regarding Claim 3,

Lear and Thaler teaches the computer implemented method of claim 1. While Lear teaches a cloud computing environment (Paragraph [0054]) Lear does not explicitly teach wherein the one or more devices enabled for connectivity are deployed on a public cloud network or a private cloud network.
The Examiner takes Official Notice that public and private cloud networks are well known in the art
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lear with a public or private cloud network and the results would be predictable (i.e. the devices would be deployed on public or private cloud)


Regarding Claim 4,

Lear and Thaler teaches the computer-implemented method of claim 1.
Thaler (US 2018/0103039) teaches dynamically generated ACL is updated for the one or more user accounts based on device status, wherein the device status comprises any one or more of: active, suspended and inactive (Figure 4, teaches a device status is active (i.e. IoT device wishing to join a group) and 450 teaches generating an Access Control List based upon the active device)

Regarding Claim 5,

Lear and Thaler teaches the computer-implemented method of claim 2.
Thaler teaches one user account comprises one or more user accounts, wherein the one or more user accounts are arranged in a hierarchical order such that a user belonging to a parent account can access devices that are under its child account but the user belonging to a child account cannot access the devices under its parent account other than the devices under its own account (Paragraph [0058] teaches a “predefined hierarchy of users”)(Paragraph [0061-0066] teaches wherein the parent account may access all devices but child may not access the parent account)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lear with the hierarchical user accounts of Thaler
The motivation is generate an access control list based on pre-existing information of a group (Paragraph [0008] of Thaler)



Regarding Claim 6,

Lear and Thaler teaches the computer-implemented method of claim 2. Lear teaches wherein the at least one user account comprises one or more user accounts, and wherein access to the one or more device by the one or more user accounts is managed by the at least one user account or the end user of that device (Paragraph [0056] teaches an end user with a user account that accesses on or more IoT devices).


Regarding Claims 8-13,

Claims 8-13 are similar in scope to Claims 1-6 and are rejected for a similar rationale.

Regarding Claims 15-20,

Claims 15-20 are similar in scope to Claims 1-6 and are rejected for a similar rationale.


Claim 7, 14, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lear and Thaler in view of Bone (US 2017/0054564)

Regarding Claim 7,

Lear and Thaler teaches the computer-implemented method of claim 2, but does not explicitly teach wherein generating VPN credentials further comprises: sending a VPN request to application programming interface (API) gateway; validating the VPN request; receiving account details for the at least one user account; validating account status of the at least one user account; generating a VPN username for the account; and identifying a target list of VPN servers.
Bone (US 2017/0054564) teaches sending a VPN request to application programming interface (API) gateway (Paragraph [0007] teaches VPN server issues an API request to the broker); validating the VPN request; receiving account details for the at least one user account; validating account status of the at least one user account (Paragraph [0096] teaches indication M2M devices have been successfully provisioned) ; 
generating a VPN username for the account; and identifying a target list of VPN servers (Paragraph [0104]  M2M device ID)(Paragraph [0056] teaches list of VPN servers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lear with the API gateway of Bone
The motivation is to provide secure machine to machine communication (Paragraph [0008] of Bone)

Regarding Claims 14, 21

Claims 14, 21 is similar in scope to Claim 7 and is rejected for a similar rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRIS C WANG/Primary Examiner, Art Unit 2439